Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the symbols representing the chemical formula renders the claim unclear and indefinite.  In line 5, Applicant states that “a compound (1) represented by the following formula (1)” then labels the compound “[Chem. 1]”.  It is unclear if “compound (1)”, “chemical formula (1)”, and “[Chem. 1]” are the same compound?  A remedy for this would be to use consistent labeling of the formula.
In claim 5, like above, the labels regarding “imidazolium cation (1-1)”, “formula (1-1)” and “[Chem. 2]” render the claim unclear and indefinite as the labels are not consistent.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5-8 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Kato (US 2010/0099031) as evidenced by Murai (US 2012/0301760).
Regarding claims 1, 2, 5, 7 and 8, Kato discloses an electrolyte solution for a lithium ion secondary battery (see abstract and see paragraph 14 which discloses the battery can be within a “module” such as a telephone or computer), comprising: 
lithium difluorophosphate (see paragraph 751 which discloses the preference for this compound), an 
oxalic acid ion, and 
a compound (1) represented by the following formula (see paragraphs 699-700 which discloses the presence of Lewis-Acid compounds in the electrolyte where the anion can be bis-oxalato borate and see paragraphs 713 and 723 which discloses the cation can be 1-ethyl-3-methylimidazolium). 
Furthermore, while not explicitly stating the presence of oxalic acid in the electrolyte solution, the presence of the bis-oxalato borate (LiBOB) will inherently produce an amount of oxalic acid due to the dissociation/decomposition of the LiBOB.  See paragraph 21 of Murai which discloses the decomposition of LiBOB into oxalic acid.
Regarding claim 6, due to the presence of the oxalic acid ion in the electrolyte of Kato due to dissociation/decomposition, the amount in the electrolyte will be a result of the operating conditions, such as temperature, of the electrolyte which will have an impact on the dissociation constant of the acid.  Regarding limitations recited in claim 6 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2010/0099031) as evidenced by Murai (US 2012/0301760) as applied to claim 1 above..
Regarding claim 4, Kato further discloses the lithium difluorophosphate is present in an amount of 0.1 to 5.0% by mass relative to the electrolyte solution (see paragraph 752).  Kato discloses this range which overlaps the claimed range, but does not explicitly disclose the claimed range.  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).
 Regarding claim 3, Kato does not explicitly disclose the claimed range of compound (1) in the electrolyte solution.  Kato does, however, disclose that the amount of the “ambient-temperature molten salt” in the electrolyte solution has an impact on the performance of the battery/electrolyte (paragraph 741).  If the content is too high, the viscosity of the electrolyte can become too high (paragraph 742).  When the content is too low, the thermal stability of the electrolyte is compromised (paragraph 742).  As the viscosity and thermal stibility is a variable that can be modified by adjusting the content of compound (1) in the electrolyte, the precise content would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed content cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the content of compound (1) in the electrolyte of Kato to obtain the desired  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Related Prior Art
US 2019/0393556 – Discloses controlling the amount of oxalic acid in the lithium salt to prevent precipitation (paragraph 399)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725